Title: To James Madison from Albert Gallatin, 23 September 1801 (Abstract)
From: Gallatin, Albert
To: Madison, James


23 September 1801, Treasury Department. Encloses copy of letter from collector at Boston and copy of statement from a Mr. Doane.
 

   RC and enclosures (DLC: Gallatin Papers). RC 1 p.; in a clerk’s hand, signed by Gallatin. Docketed by Wagner as received the same day, with his notation: “British Snow Windsor / See Circular to the Governors of 16 April 1795.” Enclosures (4 pp.) are copies of Benjamin Lincoln to Gallatin, 15 Sept. 1801, and the 15 Sept. statement of Boston merchant Isaiah Doane. RC and first enclosure reproduced in Papers of Gallatin (microfilm ed.), reel 5.


   Lincoln’s letter, explaining why he could not immediately comply with the president’s wishes regarding the snow Windsor, reported that many of the crew were pressed into service on the Berceau (see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:50 n. 3), the small armaments were taken out, and the vessel, with sails and rigging removed, was tied up at a wharf. He also stated that the captain had left for England, intending to receive insurance money from the Admiralty with which to repurchase the vessel. The transcript of Doane’s statement described the capture of the Windsor, its entry into Boston harbor, and its current state of repair and estimated that it would not be seaworthy in less than five or six weeks.

